Order entered January 9, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-00903-CV

                  EVAN LANE (VAN) SHAW, Appellant/Cross-Appellee

                                              V.

                       D. BRENT LEMON, Appellee/Cross-Appellant

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 07-01451

                                          ORDER
       The Court has before it appellee/cross-appellant’s January 7, 2013 second unopposed

motion for twenty-one (21) day extension of time to file his brief. The Court GRANTS the

motion and ORDERS appellee/cross-appellant to file his brief by February 5, 2013. No further

extensions will be granted absent a showing of exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE